ON MOTION FOR REHEARING

PER CURIAM.
On consideration of appellant’s motion for rehearing, the court withdraws its opinion *652dated September 21, 1993, and substitutes the following opinion in its place:
Edward C. Vining, Jr., filed a complaint against appellee Carmen Blum, and she counterclaimed. The trial court entered a partial final judgment against plaintiff Vining on his amended complaint. Plaintiff appealed.2 The counterclaims remained pending in the trial court, as did plaintiffs motion to dismiss the counterclaims.
Thereafter the trial court denied plaintiffs motion to dismiss the counterclaims. Plaintiff answered the counterclaims, and filed counterclaims to the counterclaims. The trial court ruled that the counterclaims to counterclaims were impermissible. From a final judgment in favor of defendant, plaintiff appeals.
We entirely agree with the trial court that the “counterclaims to counterclaims” were impermissible. We affirm on authority of Empiregas, Inc. v. Joe Herrmann’s, Inc., 483 So.2d 876 (Fla. 2d DCA 1986), and Vines v. Emerald Equipment Co., 342 So.2d 137 (Fla. 1st DCA 1977). We also find no abuse of discretion in the trial court’s denial of plaintiffs very belated request for leave to file further pleadings.
Affirmed.

. The partial final judgment was affirmed by this court. Vining v. Blum, 595 So.2d 1042 (Fla. 3d DCA 1992).